18-2879
     Singh v. Rosen
                                                                                                   BIA
                                                                                              Nelson, IJ
                                                                                           A205 585 720
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 21st day of January, two thousand twenty-one.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            DEBRA ANN LIVINGSTON,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   KARAMVIR SINGH,
14            Petitioner,
15
16                    v.                                                       18-2879
17                                                                             NAC
18   JEFFREY A. ROSEN, ACTING UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.*
21   _____________________________________
22
23   FOR PETITIONER:                           Deepti Vithal, Richmond Hill, NY.
24
25   FOR RESPONDENT:                          Ethan P. Davis, Acting Assistant
26                                            Attorney General; Jessica E.
27                                            Burns, Senior Litigation Counsel;
28


     * Pursuant to Fed R. App. R. 43(c)(2), Jeffrey A. Rosen is automatically substituted for former
     Attorney General William P. Barr.
 1
 2
 3                                  Juria L. Jones, Trial Attorney,
 4                                  Office of Immigration Litigation,
 5                                  United States Department of
 6                                  Justice, Washington, DC.
 7
 8          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

 9   AND DECREED that this petition for review of a decision of

10   the Board of Immigration Appeals (“BIA”) is DENIED.

11          Petitioner Karamvir Singh, a native and citizen of India,

12   seeks review of a September 4, 2018, decision of the BIA

13   affirming an October 3, 2017, decision of an Immigration Judge

14   (“IJ”) denying his application for asylum, withholding of

15   removal, and relief under the Convention Against Torture

16   (“CAT”).    In re Karamvir Singh, No. A205 585 720 (B.I.A. Sep.

17   4, 2018), aff’g No. A205 585 720 (Immig. Ct. N.Y. City Oct.

18   3, 2017).      We assume the parties’ familiarity with the

19   underlying facts and procedural history.

20          Under the circumstances of this case, we have reviewed

21   the IJ’s decision as modified by the BIA, i.e., minus the

22   IJ’s    credibility   and    internal   relocation   determinations

23   because the BIA did not rely on those grounds in affirming

24   the IJ’s decision.          See Xue Hong Yang v. U.S. Dep’t of

25   Justice, 426 F.3d 520, 522 (2d Cir. 2005); see also Lin Zhong

26   v. U.S. Dep’t of Justice, 480 F.3d 104, 122 (2d Cir. 2007)

27   (“[W]hen the BIA issues an opinion . . . and that opinion
                                       2
 1   constitutes the final agency determination, we may consider

 2   only those issues that formed the basis for that decision.”).

 3   The applicable standards of review are well established.                See

 4   8 U.S.C. § 1252(b)(4)(B); Lecaj v. Holder, 616 F.3d 111, 114

 5   (2d Cir. 2010).

 6         Singh claimed that Muslims who belonged to the Congress

 7   Party threatened and attacked him after he refused to sell

 8   them land on which they wanted to build a mosque.                    As to

 9   asylum and withholding of removal, the agency denied relief

10   because Singh did not establish a nexus between the attacks

11   and a protected ground of religion or political opinion.

12   Substantial evidence supports the agency’s determination.

13         For asylum and withholding of removal, an “applicant must

14   establish that race, religion, nationality, membership in a

15   particular social group, or political opinion was or will be

16   at least one central reason for” the claimed persecution.                 8

17   U.S.C.   § 1158(b)(1)(B)(i)      (asylum);        see   also   8     U.S.C.

18   § 1231(b)(3)(A) (withholding); Matter of C-T-L-, 25 I. & N.

19   Dec. 341, 348 (BIA 2010) (holding that the “one central

20   reason” standard also applies to withholding of removal).

21   Relief “may be granted where there is more than one motive

22   for mistreatment, as long as at least one central reason for

23   the   mistreatment   is   on   account   of   a    protected       ground.”

                                       3
 1   Acharya v. Holder, 761 F.3d 289, 297 (2d Cir. 2014) (internal

 2   quotation marks omitted).          Under this “one central reason”

 3   standard, “the protected ground cannot play a minor role in

 4   the     alien’s     past    mistreatment       or   fears   of    future

 5   mistreatment.       That is, it cannot be incidental, tangential,

 6   superficial, or subordinate to another reason for harm.”               In

 7   re J-B-N- & S-M-, 24 I. & N. Dec. 208, 214 (BIA 2007).

 8          Singh testified that he was attacked by members of the

 9   Congress Party because he refused to sell his land to them.

10   He denied belonging to or supporting any political party in

11   India.        He said that his attackers wanted to buy his land

12   because it “was right beside the highway,” and he heard from

13   other villagers that his attackers “wanted to put the mosque

14   there.”        He testified that he was Hindu and his attackers

15   wanted to build a mosque, but he did not state that his

16   attackers knew his religion or that his religion was a reason

17   he    was     targeted.    Based   on   this   testimony,   the   agency

18   reasonably concluded that the motive for the attack was a

19   land dispute, and Singh did not provide evidence that his

20   political beliefs or religion were “at least one central

21   reason for the [attacks].”          Acharya, 761 F.3d at 297; see

22   also INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (holding

23   that     an    applicant   “must   provide     some   evidence    of   [a

                                         4
 1   persecutor’s motives], direct or circumstantial”); Yueqing

 2   Zhang v. Gonzales, 426 F.3d 540, 545 (2d Cir. 2005) (“The

 3   applicant must also show, through direct or circumstantial

 4   evidence, that the persecutor’s motive to persecute arises

 5   from the applicant’s political belief.”).

 6       Singh’s argument that “no questions were asked” at the

 7   merits hearing about his religion or how his attackers urged

 8   him to convert to Islam is unavailing.               If he is faulting his

 9   prior attorney for not asking such questions, the argument is

10   unexhausted and not subject to review because he did not raise

11   an ineffective assistance claim before the agency.                     See Lin

12   Zhong,   480    F.3d     at    122–23    (holding    that     our    review   is

13   generally      limited    to    issues      raised   before    the    agency);

14   Arango-Aradondo v. INS, 13 F.3d 610, 614–15 (2d Cir. 1994)

15   (holding that the BIA must review an ineffective assistance

16   claim in the first instance either on appeal or through a

17   motion to reopen).            If Singh is instead faulting the IJ or

18   the Government for not asking such questions, the argument is

19   meritless because Singh had the burden to establish his

20   eligibility for relief.           See 8 U.S.C. § 1158(b)(1)(B)(i).

21       Finally, with respect to the denial of CAT relief, Singh

22   did not challenge the IJ’s findings and conclusions in his

23   brief to the BIA.         Accordingly, he has forfeited a claim of

                                             5
1   error in the denial of CAT relief.

2       For the foregoing reasons, the petition for review is

3   DENIED.   All pending motions and applications are DENIED and

4   stays VACATED.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe,
7                               Clerk of Court
8




                                  6